— Judgment unanimously reversed on the law with costs and judgment granted to plaintiffs for relief requested in complaint. Memorandum: The court erred in granting defendants a prescriptive easement over plaintiffs’ property because defendants failed to establish use of the right-of-way for the first three years of the prescriptive period. Evidence that unknown third parties used the right-of-way during that time was insufficient to establish the prescriptive easement (see, Warwick Materials v J.K. Produce Farms, 111 AD2d 805, 807). (Appeal from Judgment of Supreme Court, Livingston County, Houston, J. — Prescriptive Easement.) Present— Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.